Title: From Thomas Jefferson to Anna Scott Jefferson, 22 April 1786
From: Jefferson, Thomas
To: Jefferson, Anna Scott



My Dear Nancy
London Apr. 22. 1786.

Being called here for a short time, and finding that I could get some articles on good terms here, of which I thought you might be in want, I have purchased them for you. These are two peices of linen, three gowns, and some ribbon. They are done up in paper, sealed, and packed in a trunk in which I have put some other things for Colo. Nicholas Lewis. They will of course go to him, and he will contrive them to you. I heard from Patsy a few days ago. She was well. I left her in France as my stay here was to be short. I hope my dear Polly is on her way to me. I desired you always to apply to Mr. Lewis for what you should want; but should you at any time wish any thing particular from France, write to me and I will send it to you. Doctr. Currie can always forward your letters. Pray remember me to my sisters Carr, and Bolling, to Mr. Bolling and their families and be assured of the sincerity with which I am my dear Nancy your affectionate brother,

Th: Jefferson

